Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Steven Edward Dyer, who has been disciplined in the State of Missouri, is suspended from the practice of law in the State of Illinois for six months and until he is reinstated to the practice of law in the State of Missouri. Suspension effective October 9, 2007. Respondent Steven Edward Dyer shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.